DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/03/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 8 and 15, as to Applicant’s arguments, the Examiner respectfully submits that the claims fail to mention the cut-off frequency threshold of the FRC is other than a cut-off frequency of the FRC, and the cut-off frequency threshold of the FRC can be read as the cut-off frequency of the FRC, for at least that the cut-off frequency of the FRC is a threshold in frequency for passing desire signals and removing unwanted signals.  Further, Hatch mentions the number of energized antenna elements is decreased to maintain the size of the effective aperture of the array at a substantially constant size, measured in wavelengths.  It’s clear that the desire constant size is a threshold/reference value for that said effective aperture should maintain.  Hatch mentions low pass filter section here comprises capacitive and inductive portions (as designated by "C.sub.1," "L.sub.1," "C.sub.2 " and "L.sub.2 " in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency.  Although Hatch does not clearly mention a memory, processors for such adjustment, however Pehlke clearly mentions in Figures 27 and 31, and [0223], a memory and processors for controlling operations of the front-end architectures for multiple antennas.   
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 4, 6, 7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pehlke et al. “Pehlke” (US 20170373730 A1) in view of Lea et al. “Lea” (US 20160013831 A1) and Hatch (US Patent 3,911,442).  
For claim 1, Pehlke discloses (Abstract, figures 2 and 5, [0085] 4x4 MIMO, [0219]) an antenna system comprising: 

a first frequency responsive component (FRC) coupled to the first radiating element ([0124], figure 2, low-pass filter 258), the first FRC to pass a first signal associated with a first frequency ([0073], [0074], low-band LB frequency) and to filter a second signal associated with a second frequency (mid-band MB frequency) that is higher than the first frequency, wherein the first FRC is configured to receive the first signal and the second signal via a first pathway to the first radiating element (figure 5, [0020], [0023], [0037], carrier aggregation (simultaneously transmit and receive) in low-band, mid-band, and high-band); 
a second radiating element, the second radiating element being different than the first radiating element (figures 2 and 5, antenna 104); and 
a second FRC coupled to the second radiating element ([0126], figures 2 and 5, filter 288/290), the second FRC to pass a third signal associated with a third frequency (high-band HB frequency) that is higher than the second frequency and to filter a fourth signal associated with a fourth frequency (ultra-high-band UHB frequency) that is higher than the third frequency, wherein the second FRC (filter 288/290) is configured to receive the third signal and the fourth signal via a second pathway to the second radiating element (figures 2 and 5, the second radiating element 104). 
Pehlke further discloses one or more processors; and memory storing instructions causing the one or more processors ([0223]) to: receive an instruction to operate at a fifth frequency using a fifth signal associated with the fifth frequency; determine a radiating element of a plurality of radiating elements located within the 
Pehlke fails to mention a radome, a first radiating element located within the radome, a second radiating element located within the radome.  
This teaching is disclosed by Lea ([0337]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lea into the art of Pehlke as to improve protection for antennas. 
Pehlke and Lea fail to disclose adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting the cut-off frequency threshold the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at the fifth frequency. 
Hatch discloses (Abstract, figures 1-3) an antenna system, comprising low pass filters (FRC), adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting the cut-off frequency threshold the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at a fifth frequency (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency…the number of energized antenna elements is decreased to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Lea as to improve antenna signal quality. 
For claim 3, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 1, Pehlke discloses wherein the first frequency is associated with a first aperture value, the second frequency is associated with a second aperture value, the third frequency is associated with a third aperture value, and the fourth frequency is associated with a fourth aperture value (figures 2 and 5, cut-off frequency values (aperture values) of the filters associated with LB, MB, HB and UHB). 
For claim 4, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 3, Hatch further discloses wherein at least one of the first FRC or the second FRC causes the first aperture value, the second aperture value, the third aperture value, and the fourth aperture value to be substantially similar ((Abstract, figures 1-3) the antenna system comprising low pass filters (FRC), wherein at least one of first FRC or second FRC causes first aperture value, second aperture value, third aperture value, and fourth aperture value to be substantially similar (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Lea and Hatch as to improve antenna signal quality. 
For claim 6, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 1, Pehlke discloses wherein the antenna system comprises at least one of a linear array or a two-dimensional planar array ([0085] 4x4 MIMO figure 1, linear array).  
For claim 7, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 1, Pehlke discloses wherein at least one of the first FRC or the second FRC comprise a low pass filter (figures 2 and 5, low-pass filter 258). 
For claim 21, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 1, Hatch further discloses wherein adjusting the cut-off frequency comprises re-tuning the FRC associated with the radiating element of the plurality of radiating elements (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency…the number of energized antenna 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Lea and Hatch as to improve antenna signal quality. 
For claim 22, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 21, Hatch further discloses wherein re-tuning the FRC associated with the radiating element of the plurality of radiating elements comprises changing the cut-off frequency threshold from a first value to a second value that is less than the first value (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency…the number of energized antenna elements is decreased to maintain the size of the effective aperture of the array at a substantially constant size, measured in wavelengths).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Lea and Hatch as to improve antenna signal quality. 
For claim 23, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 21, Hatch further discloses wherein re-tuning the FRC associated with 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Lea and Hatch as to improve antenna signal quality. 

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pehlke as modified by Lea and Hatch above, further in view of Saito et al. “Saito” (US 20200303811 A1).  
For claim 2, Pehlke in combination with Lea and Hatch substantially teaches the limitation in claim 1, but fails to disclose wherein the antenna system comprises a wide band passive array antenna. 
This teaching is disclosed by Saito (Abstract, [0005], [0109], [0175]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .  

9.	Claims 8, 10, 11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pehlke et al. “Pehlke” (US 20170373730 A1) in view of Hatch (US Patent 3,911,442).  
For claim 8, Pehlke discloses (Abstract, figures 2 and 5, [0085] 4x4 MIMO, [0219]) a method performed by an antenna system comprising: 
receiving a first signal associated with a first frequency ([0037], figure 5, low-band (LB) signal via antenna 102); 
sending the first signal to a frequency responsive component (FRC) (figure 2, low-pass filter 258) coupled to a radiating element (figure 5, antenna 102), the FRC to pass the first signal (LB signal) in response to the first frequency being below a predefined threshold ([0073], [0074], [0124], cut-off frequency threshold of the low-pass filter 258); 
receiving a second signal (mid-band MB signal) associated with a second frequency (figure 5, [0020], [0023], [0037] carrier aggregation); and 
sending the second signal to the FRC, the FRC to filter the second signal in response the second frequency being above the predefined threshold (figures 2 and 5, low-pass filter 258 filters mid-band MB signal).  
Pehlke further discloses the antenna system further to receive an instruction to operate at a third frequency using a third signal associated with the third frequency; 
But fails to disclose adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting a cut-off frequency threshold of the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at the third frequency. 
Hatch discloses (Abstract, figures 1-3) an antenna system, comprising low pass filters (FRC), adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting a cut-off frequency threshold of the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at the third frequency (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency…the number of energized antenna elements is decreased to maintain the size of the effective aperture of the array at a substantially constant size, measured in wavelengths).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as to improve antenna signal quality. 

For claim 11, Pehlke in combination with Hatch substantially teaches the limitation in claim 10, Hatch further discloses wherein the FRC causes the first aperture value and the second aperture value to be substantially similar ((Abstract, figures 1-3) the antenna system comprising low pass filters (FRC), wherein the FRC causes the first aperture value and the second aperture value to be substantially similar (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency…the number of energized antenna elements is decreased to maintain the size of the effective aperture of the array at a substantially constant size, measured in wavelengths)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Hatch as to improve antenna signal quality. 
For claim 13, Pehlke in combination with Hatch substantially teaches the limitation in claim 8, Pehlke discloses wherein the antenna system comprises at least 
 For claim 14, Pehlke in combination with Hatch substantially teaches the limitation in claim 8, Pehlke discloses wherein the FRC comprises a low pass filter (figures 2 and 5, low-pass filter 258).  
 For claim 15, Pehlke discloses (Abstract, figures 2 and 5, [0085] 4x4 MIMO, [0219]) a method performed by an antenna system comprising: 
receiving a first signal associated with a first frequency ([0037], figures 2 and 5, mid-band (MB) signal via antenna 104);  
sending the first signal to a first frequency responsive component (FRC) (figures 2 and 5, filter 282) coupled to a first radiating element (antenna 104), the first FRC to pass the first signal in response to the first frequency being below a first predefined threshold ([0073], [0074], [0124], [0126], the MB signal being below upper cut-off frequency threshold of the filter 282); 
sending the first signal to a second FRC (figures 2 and 5, low-pass filter 258) coupled to a second radiating element (antenna 102), the second FRC being configured to filter the first signal (MB signal) in response to the first frequency being above a second predefined threshold (the MB signal frequency being above the cut-off frequency threshold of the low-pass filter 258). 
Pehlke further discloses receiving an instruction to operate at a second frequency using a second signal associated with the second frequency; determining a radiating element of a plurality of radiating elements in which to filter the second signal from being transmitted (figures 2 and 5, antenna 102, filters 256, 258). 

Hatch discloses (Abstract, figures 1-3) an antenna system, comprising low pass filters (FRC), adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting a cut-off frequency threshold of the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at the second frequency (column 2 lines 3-20, column 3 line 16-column 4 line 40, low pass filter sections 30a, 30b, 30g and 30h as the first FRC and second FRC… low pass filter section here comprises capacitive and inductive portions (as designated by “C.sub.1,” “L.sub.1,” “C.sub.2 “ and “L.sub.2 “ in the low pass filter section 30a) whose dimensions may be adjusted to change cutoff frequency…the number of energized antenna elements is decreased to maintain the size of the effective aperture of the array at a substantially constant size, measured in wavelengths).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as to improve antenna signal quality. 
For claim 17, Pehlke in combination with Hatch substantially teaches the limitation in claim 15, Hatch further discloses wherein the first frequency is associated with an aperture value and filtering the first signal from the second radiating element 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hatch into the art of Pehlke as modified by Hatch as to improve antenna signal quality. 
For claim 19, Pehlke in combination with Hatch substantially teaches the limitation in claim 15, Pehlke discloses wherein the antenna system comprises at least one of a linear array or a two-dimensional planar array ([0085] 4x4 MIMO figure 1, linear array).   
For claim 20, Pehlke in combination with Hatch substantially teaches the limitation in claim 15, Pehlke discloses wherein at least one of the first FRC or the second FRC comprise a low pass filter (figures 2 and 5, low-pass filter 258).  

s 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pehlke as modified by Hatch above, further in view of Saito et al. “Saito” (US 20200303811 A1).  
For claim 9, Pehlke in combination with Hatch substantially teaches the limitation in claim 8, but fails to disclose wherein the antenna system comprises a wide band passive array antenna. 
This teaching is disclosed by Saito (Abstract, [0005], [0109], [0175]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Saito into the art of Pehlke as modified by Hatch as to improve antenna signal quality. 
For claim 16, Pehlke in combination with Hatch substantially teaches the limitation in claim 15, but fails to disclose wherein the antenna system comprises a wide band passive array antenna. 
This teaching is disclosed by Saito (Abstract, [0005], [0109], [0175]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Saito into the art of Pehlke as modified by Hatch as to improve antenna signal quality. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
January 18, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643